
	

114 HR 2798 IH: Strengthening Refugee Resettlement Act
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2798
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2015
			Mr. Ellison (for himself, Ms. Moore, Mr. McGovern, Mr. Johnson of Georgia, Mr. McDermott, Mr. Takano, Mr. Gutiérrez, Ms. Jackson Lee, Mr. Honda, Mr. Welch, Ms. Lee, Mr. Grijalva, Mr. Hastings, Ms. Norton, Mr. Cicilline, Mr. Al Green of Texas, Mr. Conyers, Mrs. Davis of California, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Foreign Affairs and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To modify provisions of law relating to refugee resettlement, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short TitleThis Act may be cited as the Strengthening Refugee Resettlement Act. (b)Table of ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Security checks.
					Sec. 3. English language and work orientation training for approved refugee applicants.
					Sec. 4. Lawful permanent resident status of refugees and aliens granted asylum.
					Sec. 5. Update of reception and placement grants.
					Sec. 6. Coordination of refugee program agencies.
					Sec. 7. Case management.
					Sec. 8. Increase in cash payments.
					Sec. 9. Refugee integration grants.
					Sec. 10. Matching grant program expansion.
					Sec. 11. Domestic Emergency Refugee Resettlement Fund.
					Sec. 12. Supplemental Security Income benefits.
					Sec. 13. Making special immigrant juvenile status beneficiaries and unaccompanied children granted U visa protection eligible for refugee benefits.
			2.Security checks
 (a)Sense of CongressAlthough effective security checks are needed to ensure that the United States and the Nation’s refugee admissions program are adequately protected, it is the sense of the Congress that the failure to properly coordinate security and non-security clearance procedures has had negative impacts on the processing of vulnerable individuals who are in need of, and eligible for, resettlement to the United States.
 (b)Review of refugee processingThe Secretary of Homeland Security shall work with the heads of other relevant Federal agencies, including the Department of State, to conduct a review of refugee processing, including security clearances, with the goal of streamlining processing, consistent with maintaining thorough security vetting.
 (c)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Congress a report on the results of the review conducted under subsection (b). The report shall include a description of recommended changes to streamline processing and the costs associated with any unfunded needs.
			3.English language and work orientation training for approved refugee applicants
 (a)In generalThe Secretary of State shall establish overseas refugee training programs to provide English as a second language and work orientation training for refugees who have been approved for admission to the United States before their departure for the United States.
 (b)Design and implementationIn designing and implementing the programs referred to in subsection (a), the Secretary shall consult with or use—
 (1)nongovernmental or international organizations with direct ties to the United States refugee resettlement program; and
 (2)nongovernmental or international organizations with appropriate expertise in developing curriculum and teaching English as a second language.
 (c)Impact on processing timesThe Secretary shall ensure that such training programs occur within applicable processing times and do not unduly delay the departure for the United States of refugees who have been approved for admission to the United States.
			(d)Timeline for implementation
 (1)Initial implementationNot later than 1 year after the date of the enactment of this Act, the Secretary shall ensure that such training programs are fully and continually operational in at least 3 refugee processing regions.
 (2)Additional implementationNot later than 2 years after the date of the enactment of this Act, the Secretary shall notify the appropriate congressional committees that such training programs are fully and consistently operational in 5 refugee processing regions.
 (e)GAO reportNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study on the implementation of this section, including an assessment of the quality of English as a second language curriculum and instruction, the benefits of the work orientation and English as a second language training program to refugees, and recommendations on whether such programs should be continued, broadened, or modified, and shall submit to the appropriate congressional committees a report on the findings of such study.
 (f)Rule of constructionNothing in this section shall be construed to require that a refugee participate in such a training program as a precondition for the admission to the United States of such refugee.
			4.Lawful permanent resident status of refugees and aliens granted asylum
 (a)Admission of emergency situation refugeesSection 207(c) of the Immigration and Nationality Act (8 U.S.C. 1157(c)) is amended— (1)in paragraph (1)—
 (A)by striking Attorney General the first time it appears and inserting Secretary of Homeland Security; (B)by striking Attorney General each additional place it appears and inserting Secretary; and
 (C)by striking (except as otherwise provided under paragraph (3)) as an immigrant under this Act. and inserting (except as provided under subsections (b) and (c) of section 209) as an immigrant under this Act. Notwithstanding any numerical limitations specified in this Act, any alien admitted under this paragraph shall be regarded as lawfully admitted to the United States for permanent residence as of the date of such alien’s admission to the United States.;
 (2)in paragraph (2)(A)— (A)by striking (except as otherwise provided under paragraph (3)) and inserting (except as provided under subsections (b) and (c) of section 209); and
 (B)by striking the last sentence and inserting the following: An alien admitted to the United States as a refugee may petition for his or her spouse or child to follow to join him or her in the United States at any time after such alien’s admission, notwithstanding his or her treatment as a lawful permanent resident as of the date of his or her admission to the United States.;
 (3)by striking paragraph (3); (4)by redesignating paragraph (4) as paragraph (3); and
 (5)in paragraph (3), as redesignated— (A)by striking Attorney General the first place it appears and inserting Secretary of Homeland Security; and
 (B)by striking Attorney General each additional place it appears and inserting Secretary. (b)Treatment of spouse and childrenSection 208(b)(3) of such Act (8 U.S.C. 1158(b)(3)) is amended—
 (1)by redesignating subparagraph (B) as subparagraph (E); and (2)by inserting after subparagraph (A) the following:
					
 (B)PetitionAn alien granted asylum under this subsection may petition for the same status to be conferred on his or her spouse or child at any time after such alien is granted asylum whether or not such alien has applied for, or been granted, adjustment to permanent resident status under section 209.
 (C)Permanent resident statusNotwithstanding any numerical limitations specified in this Act, a spouse or child admitted to the United States as an asylee following to join a spouse or parent previously granted asylum shall be regarded as lawfully admitted to the United States for permanent residence as of the date of such spouse’s or child’s admission to the United States.
 (D)Application for adjustment of statusA spouse or child who was not admitted to the United States pursuant to a grant of asylum, but who was granted asylum under this subparagraph after his or her arrival as the spouse or child of an alien granted asylum under section 208, may apply for adjustment of status to that of lawful permanent resident under section 209 at any time after being granted asylum..
 (c)RefugeesSection 209 of such Act (8 U.S.C. 1159) is amended to read as follows:  209.Treatment of aliens admitted as refugees and aliens granted asylum (a)In general (1)Treatment of refugeesNotwithstanding any numerical limitations specified in this Act, any alien who has been admitted to the United States under section 207 shall be regarded as lawfully admitted to the United States for permanent residence as of the date of such admission.
 (2)Treatment of spouse and childrenNotwithstanding any numerical limitations specified in this Act, any alien admitted to the United States under section 208(b)(3) as the spouse or child of an alien granted asylum under section 208(b)(1) shall be regarded as lawfully admitted to the United States for permanent residence as of the date of such admission.
 (3)Adjustment of statusThe Secretary of Homeland Security or the Attorney General, in the discretion of the Secretary or the Attorney General, and under such regulations as the Secretary or the Attorney General may prescribe, may adjust, to the status of an alien lawfully admitted to the United States for permanent residence, the status of any alien who, while in the United States—
 (A)is granted— (i)asylum under section 208(b) (as a principal alien or as the spouse or child of an alien granted asylum); or
 (ii)refugee status under section 207 as the spouse or child of a refugee; (B)applies for such adjustment of status at any time after being granted asylum or refugee status;
 (C)is not firmly resettled in any foreign country; and (D)is admissible (except as otherwise provided under subsections (b) and (c)) as an immigrant under this Act at the time of examination for adjustment of such alien.
 (4)RecordUpon approval of an application under this subsection, the Secretary of Homeland Security or the Attorney General shall establish a record of the alien’s admission for lawful permanent residence as of the date such alien was granted asylum or refugee status.
 (5)Document issuanceAn alien who has been admitted to the United States under section 207 or 208 or who adjusts to the status of a lawful permanent resident as a refugee or asylee under this section shall be issued documentation indicating that such alien is a lawful permanent resident pursuant to a grant of refugee or asylum status.
							(b)Inapplicability of certain inadmissibility grounds to refugees, aliens granted asylum, and such
 aliens seeking adjustment of status to lawful permanent residentParagraphs (4), (5), and (7)(A) of section 212(a) shall not apply to— (1)any refugee under section 207;
 (2)any alien granted asylum under section 208; or (3)any alien seeking admission as a lawful permanent resident pursuant to a grant of refugee or asylum status.
							(c)Waiver of inadmissibility or deportability for refugees, aliens granted asylum, and such aliens
			 seeking adjustment of status to lawful permanent resident
 (1)In generalExcept as provided in paragraph (2), the Secretary of Homeland Security or the Attorney General may waive any ground of inadmissibility under section 212 or any ground of deportability under section 237 for a refugee admitted under section 207, an alien granted asylum under section 208, or an alien seeking admission as a lawful permanent resident pursuant to a grant of refugee or asylum status if the Secretary or the Attorney General determines that such waiver is justified by humanitarian purposes, to ensure family unity, or is otherwise in the public interest.
 (2)IneligibilityA refugee under section 207, an alien granted asylum under section 208, or an alien seeking admission as a lawful permanent resident pursuant to a grant of refugee or asylum status shall be ineligible for a waiver under paragraph (1) if it has been established that the alien is—
 (A)inadmissible under section 212(a)(2)(C) or subparagraph (A), (B), (C), or (E) of section 212(a)(3); (B)deportable under section 237(a)(2)(A)(iii) for an offense described in section 101(a)(43)(B); or
 (C)deportable under subparagraph (A), (B), (C), or (D) of section 237(a)(4).. (d)Technical amendments (1)Aliens not subject to direct numerical limitationsSection 201(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)(B)) is amended to read as follows:
					
 (B)Aliens who are admitted to the United States as permanent residents under section 207 or 208 or whose status is adjusted under section 209..
 (2)TrainingSection 207(f)(1) of such Act (8 U.S.C. 1157(f)(1)) is amended by striking Attorney General and inserting Secretary of Homeland Security. (3)Table of contentsThe table of contents for such Act is amended by striking the item relating to section 209 and inserting the following:
					
						
							Sec. 209. Treatment of aliens admitted as refugees and aliens granted asylum..
				(e)Savings provisions
 (1)In generalNothing in the amendments made by this section may be construed to limit access to the benefits described at chapter 2 of title IV of the Immigration and Nationality Act (8 U.S.C. 1521 et seq.).
 (2)ClarificationAliens admitted for lawful permanent residence under section 207 or 208 of the Immigration and Nationality Act (8 U.S.C. 1157; 1158) or who adjust status to lawful permanent resident under section 209 of such Act (8 U.S.C. 1159) shall be considered to be refugees and aliens granted asylum in accordance with sections 402, 403, 412, and 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612; 1613; 1622; 1641).
 (f)Effective dateThis section, and the amendments made by this section, shall become effective on the earlier of— (1)the date that is 180 days after the date of the enactment of this Act; or
 (2)the date on which a final rule is promulgated to implement this section. 5.Update of reception and placement grantsBeginning with fiscal year 2016, the Secretary of State shall, when setting the amount of the reception and placement grants for refugees, ensure that—
 (1)the grant amount is adjusted so that it is adequate to provide for the anticipated initial resettlement needs of refugees, including adjusting the amount for inflation and the cost of living;
 (2)the administrative proportion of the grant is provided at the beginning of the fiscal year to each national resettlement agency that is sufficient to ensure adequate local and national capacity to serve the initial resettlement needs of refugees the Secretary anticipates the agency will resettle throughout the fiscal year; and
 (3)additional amounts are provided to each national resettlement agency promptly upon the arrival of refugees that, exclusive of the amounts provided pursuant to paragraph (2), are sufficient to meet the anticipated initial resettlement needs of such refugees and support local and national operational costs in excess of the estimates described in paragraph (1).
 6.Coordination of refugee program agenciesIt is the sense of the Congress that— (1)the President should appoint a White House Coordinator on Refugee Protection and grant such official the authority and staff necessary to coordinate, prioritize, and lead efforts to address refugee protection issues that involve multiple agencies, including the refugee admissions program, and to resolve interagency differences in a timely, efficient, and effective manner; and
 (2)this position should be at a senior level and require as a condition for appointment a significant level of prior experience in the refugee protection field.
			7.Case management
			(a)In general
 (1)Establishment of grant programThe Director of the Office of Refugee Resettlement shall make grants to national resettlement agencies to operate a case management system to assist qualified individuals in accessing services, benefits, and assistance for which they are eligible that are provided by—
 (A)the Office of Refugee Resettlement (the Office); (B)other Federal, State, or local agencies; and
 (C)private or nonprofit organizations. (2)Qualified individualsSubject to paragraphs (3) and (4), any individual who was at any time eligible for resettlement, acculturation, or subsistence services provided by the Office shall be qualified to receive the case management services described in paragraph (1).
 (3)Period of qualificationExcept as provided in paragraph (4), an individual described in paragraph (2) shall be qualified to receive the case management services described in paragraph (1) during the period beginning on the date such individual was determined to be eligible for resettlement, acculturation, or subsistence services provided by the Office, and continuing for 1 year after the date on which such individual ceases to be eligible for such resettlement, acculturation, or subsistence service.
				(4)Exceptions for exceptional circumstances
 (A)In generalNotwithstanding paragraph (3), an individual described in subparagraph (B) shall be qualified to receive the case management services described in paragraph (1) during the period beginning on the date on which such individual was determined eligible for resettlement, acculturation, or subsistence services provided by the Office, and continuing for 3 years after the date on which such individual ceases to be eligible for such resettlement, acculturation, or subsistence services.
 (B)Exceptional circumstancesAn individual described in paragraph (2) may be treated in accordance with subparagraph (A) if such individual—
 (i)is elderly; (ii)has extraordinary resettlement or acculturation needs that impede such individual’s ability to achieve durable self-sufficiency;
 (iii)is a refugee who was resettled from a situation of protracted displacement; (iv)is a member of a family caring for an unattached refugee minor; or
 (v)at the time of entry— (I)had a disability or serious medical condition;
 (II)had mental health conditions; (III)was part of a household headed by a single parent; or
 (IV)had been the victim of a severe form of violence. (5)Definition of resettlement, acculturation, or subsistence servicesFor the purposes of this section, the term, resettlement, acculturation, or subsistence services shall include all of the services provided by the Office to aliens, with the exception of the case management services provided under paragraph (1).
 (b)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. (c)Savings clauseNothing in this section shall be construed as affecting the authority of the Director under section 412(e)(7)(A) of the Immigration and Nationality Act (8 U.S.C. 1522(e)(7)(A)), or of any other section of such Act, to provide case management services to individuals who have been in the United States for longer than 36 months.
			8.Increase in cash payments
 (a)Section 412 of the Immigration and Nationality Act (8 U.S.C. 1522) is amended— (1)in subsection (a)(1)(B), by adding at the end the following:
					
 (iv)Subject to the availability of funds appropriated for this purpose, assistance and social services for employment, health and living expenses shall be available for a period of not less than 12 months.;
 (2)in subsection (a)(5), by adding at the end the following: Subject to the availability of funds appropriated for this purpose, assistance and services shall be made available to refugees for a period of not less than 12 months.; and
 (3)in subsection (e)(1)— (A)by striking (1) and inserting (1)(A); and
 (B)by adding at the end the following:  (B)Subject to the availability of funds appropriated for this purpose, such assistance shall be provided for a minimum of 12 months beginning with the first month in which such refugee entered the United States..
 (b)Effective dateThe amendments made by subsection (a) shall become effective on the earlier of— (1)the first day of the first fiscal year that begins after the date of the enactment of this Act; or
 (2)the date on which a final rule is promulgated to implement this section. (c)Rule of constructionThe 12-month specification contained in the amendments made by subsection (a) is a minimum standard for the provision of services to the refugee community. No part of this Act shall be interpreted as limiting or reducing assistance already provided for a period longer than 12 months.
			9.Refugee integration grants
 (a)Establishment of refugee integration grantsThe Director of the Office of Refugee Resettlement is authorized to award grants to community-based organizations, national nonprofit organizations having experience and expertise in immigration law and the legal, social, educational, or cultural needs of immigrants, and national resettlement agencies for the design and implementation of programs to offer training and orientation to newcomers to the United States to assist them in integrating into the civic life of the United States.
 (b)Services fundedPrograms funded under subsection (a) shall be used— (1)to offer assistance and instruction to aliens described in subsection (c), on—
 (A)the naturalization process; (B)the legal requirements for naturalization;
 (C)rights and responsibilities of U.S. citizens; (D)cultural orientation;
 (E)English as a second language; (F)civics and United States history;
 (G)housing; (H)transportation;
 (I)recertification; (J)employment training;
 (K)mental health services; (L)childcare services; and
 (M)other topics the Director identifies as aiding the orientation and adjustment of new arrivals to the United States;
 (2)to offer orientation and assistance to Federal, State, and local institutions that serve newcomers to the United States so as to assist such institutions in meeting their needs; and
 (3)to provide technical assistance and training to community-based organizations providing instruction in English as a second language, civics, and United States history and technical assistance and training to community-based organizations providing naturalization outreach and application assistance.
 (c)Eligible personsPersons eligible for assistance and instruction under this subsection include— (1)aliens admitted as refugees under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157);
 (2)aliens granted asylum under section 208 of such Act (8 U.S.C. 1158); (3)aliens admitted as special immigrants from Iraq or Afghanistan pursuant to section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 396);
 (4)any alien who was at any time eligible to receive services from the Office of Refugee Resettlement; and
 (5)other aliens designated by the Director of the Office of Refugee Resettlement. (d)Application for grantsEach entity desiring a refugee integration grant under this section shall submit an application to the Director at such time and in such manner as the Director may require.
 (e)PriorityIn selecting grantees, the Director shall give priority to organizations either with experience in resettling refugees or in administering services for refugees and asylum seekers.
 (f)Reports to CongressBeginning 180 days after the date of the enactment of this Act, and annually thereafter, the Director shall report to the Judiciary Committees of the Senate and the House of Representatives a report on the implementation of this section. The report shall include information regarding the grants issued pursuant to this section and the results of those grants.
			10.Matching grant program expansion
			(a)Use of the refugee matching grant program
 (1)In generalIn recognition of the positive outcomes achieved for individuals served through the refugee matching grant program, under which Federal funds are matched by private sector contributions of cash, goods, and volunteers, the Director of the Office of Refugee Resettlement shall ensure that the thresholds described in paragraph (2) are met with respect to participation by eligible individuals in such program.
				(2)Annual thresholds
 (A)In generalSubject to the availability of funds appropriated for this purpose, the percentage of eligible individuals who apply for services under the matching grant program who shall be served through such program is set at the following levels in each of the following fiscal years—
 (i)at least 60 percent in fiscal year 2016; (ii)at least 70 percent in fiscal year 2017; and
 (iii)at least 80 percent in fiscal year 2018, and thereafter. (B)ExceptionsIn determining the thresholds in this paragraph, the Director shall exclude individuals who are disabled, under the age of 18, or over the age of 65 unless such individuals are being served as members of an eligible family.
 (3)Length of eligibility for grantIndividuals as described in subparagraph (2)(B) shall be eligible for services under the matching grant program, and therefore be expected to achieve self-sufficiency, within 180 to 240 days of their enrollment in the program.
				(4)Amount of grant
 (A)Annual updateSubject to the availability of funds appropriated for this purpose, beginning with fiscal year 2016, the Director shall, when setting the amount of the matching grants, ensure that the grant amount is adjusted annually so that it is adequate to provide for services intended to help refugees become self-sufficient within 180 to 240 days, including adjusting the amount for inflation and the cost of living.
 (B)AssessmentNot later than 30 days after the date of enactment of this Act, the Director shall undertake an assessment of the per capita amount that is provided in the matching grant program. The assessment shall—
 (i)examine the adequacy of the current per capita grant amount to provide the assistance necessary to enable individuals who are served by the program to achieve self-sufficiency within 240 days;
 (ii)determine the per capita grant amount that would be necessary in order to provide the assistance necessary to enable individuals who are served by the program achieve self-sufficiency within 240 days; and
 (iii)assess the potential impact of any other changes to the operation of the program that the Director or the Office’s non-Federal partners suggest to improve the effectiveness of the program.
 (C)Consultation with partnersIn conducting the assessment referred to in subparagraph (B), the Director shall consult with representatives of national and local resettlement agencies with experience in providing services under the matching grant program to learn their views on the program, including their views with respect to clauses (i) through (iv) of subparagraph (B).
 (D)Report to CongressNot later than 120 days after the date of enactment of this Act, the Director shall report to the appropriate committees of Congress the results of the assessment made pursuant to subparagraph (B). Such report shall include—
 (i)the Director’s findings pursuant to subparagraph (B); (ii)the amount of the per capita grant that will be provided beginning on the first day of the first fiscal year that begins after the date of enactment of this Act; and
 (iii)a summary of the views expressed by the entities described in subparagraph (C). (E)Grant amount in absence of reportIf for any reason the report described in subparagraph (D) is not filed with the appropriate committees of the Congress on or before the required date for the submission of such report, the per capita matching grant amount for the first fiscal year that begins after the date of enactment of this Act shall be set at the amount set for such grant on September 30 of the previous fiscal year and prorated to reflect a 180- to 240-day grant period.
					11.Domestic Emergency Refugee Resettlement Fund
 (a)In generalThere is established a Domestic Emergency Refugee Resettlement Fund that shall be available to the Director of the Office of Refugee Resettlement to meet unanticipated resettlement needs.
 (b)Drawdown of fundsWhenever the Director determines it to be important to the national interest, the Director is authorized to furnish on such terms and conditions as the Director may determine, assistance under this chapter for the purpose of meeting unexpected urgent resettlement needs of populations and communities served pursuant to this chapter, including communities experiencing high numbers of arrivals of refugees due to secondary migration.
 (c)Allowable usesThe Director may furnish assistance to eligible entities for the purposes of providing resettlement assistance to refugees, including transportation, housing, employment, health, mental health, English language training services, recertification, and other purposes as determined by the Director.
 (d)Eligible entities definedNational resettlement agencies, community-based organizations, torture survivor rehabilitation centers and programs, and States.
 (e)Congressional notificationNo amounts may be withdrawn from the fund authorized by subsection (a) unless the Director has determined that a domestic resettlement emergency exists and has certified such fact to appropriate committees of Congress.
 (f)Cap on fundNo funds may be appropriated which when added to the amounts previously appropriated but not yet obligated, would cause such amounts to exceed $50,000,000.
 (g)Authorization of appropriationsFunds appropriated pursuant to this section shall be available until expended. 12.Supplemental Security Income benefitsSection 402(a)(2) of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1612(a)(2)) is amended—
 (1)by amending subparagraph (A) to read as follows:  (A)Exception for refugees and asyleesWith respect to the specified Federal programs described in paragraph (3), paragraph (1) shall not apply to—
 (i)an alien admitted to the United States as a refugee under section 207 of the Immigration and Nationality Act 8 U.S.C. 1157;
 (ii)an alien granted asylum under section 208 of such Act 8 U.S.C. 1158; (iii)an alien whose deportation is withheld under section 243(h) of such Act 8 U.S.C. 1253 (as in effect immediately before the effective date of section 307 of division C of Public Law 104–208) or section 241(b)(3) of such Act 8 U.S.C. 1231(b)(3) (as amended by section 305(a) of division C of Public Law 104–208);
 (iv)an alien who is granted status as a Cuban and Haitian entrant (as defined in section 501(e) of the Refugee Education Assistance Act of 1980); or
 (v)an alien who is admitted to the United States as an Amerasian immigrant pursuant to section 584 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1988 (as contained in section 101(e) of Public Law 100–202 and amended by the 9th proviso under migration and refugee assistance in title II of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1989, Public Law 100–461, as amended).; and
 (2)by adding at the end the following:  (N)SSI benefits for certain aliens and victims of traffickingBeginning on the date of the enactment of this subparagraph, any qualified alien (as defined in section 431(b)), victim of trafficking in persons (as defined in section 107(b)(1)(C) of division A of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(1)(C))), or alien granted status under section 101(a)(15)(T)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(ii)) rendered ineligible for the specified Federal program described in paragraph (3)(A) solely by reason of the termination of the 7-year period described in subparagraph (A) prior to the enactment of this subparagraph shall be eligible for benefits under such program without regard to subparagraph (A)..
			13.Making special immigrant juvenile status beneficiaries and unaccompanied children granted U visa protection eligible for foster care and refugee benefits
 (a)Eligibility for benefits and servicesSection 107(b)(1)(A) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(1)(A)) is amended by inserting , an alien who has been granted special immigrant status under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)), a child who has been granted status under section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15(U)), after trafficking in persons,.
 (b)State reimbursementSubject to the availability of funds appropriated for this purpose, if State foster care funds are expended on behalf of a child who has been granted special immigrant status under section 101(a)(27)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)), the Federal Government shall reimburse the State in which the child resides for such expenditures by the State.
			
